The claimant received a compensable injury to his right leg on November 9th, 1932. On July 26th, 1935, he discovered what appeared to be an injury to an area of scar tissue, which scar tissue had resulted from the injury of November 9th, 1932. The injury that he discovered was later diagnosed as a burn. The portion of the leg where the burn was and had been insensible to pain by reason of the injury of November 9th, 1932. The claimant does not know, nor is there any evidence in the case from which a logical conclusion may be reached as to how the claimant received the burn. The claimant claims that the present injury may be so traced to the injury of November 9th, 1932 as to make it compensable. One of his principal claims is that, had it not been for the insensibility of the area burned, pain upon receiving the burn would have caused him to draw away from the burning instrumentality and thus have prevented or diminished the effect of the burn. This conclusion is conjecture. Severe burns are received by persons whose sensibility is normal but whose position is such that the burn cannot be avoided. The most that can be claimed by the claimant is that the insensibility of the leg prevents the claimant from knowing how or when he was burned. It cannot be concluded that the insensibility caused the burn or contributed to it or to the severity of it.
The conclusion of the Commissioner is the only logical conclusion that may be reached from the evidence.
   The appeal is denied and dismissed.